


109 HR 5228 IH: To require representatives of governments designated as

U.S. House of Representatives
2006-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5228
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2006
			Mr. Lincoln Diaz-Balart of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 International Relations,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require representatives of governments designated as
		  State Sponsors of Terrorism to disclose to the Attorney General lobbying
		  contacts with legislative branch officials, and for other
		  purposes.
	
	
		1.Lobbying contacts from
			 representatives of governments designated as State Sponsors of
			 TerrorismThe Foreign Agents
			 Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) is amended by
			 inserting after section 4 the following:
			
				4A.Lobbying contacts from representatives of governments
		  designated as State Sponsors of Terrorism(a)Every person required to
				register under the provisions of this Act who is an agent of a foreign
				principal, in a case in which the foreign principal is a covered foreign
				principal, and who makes a lobbying contact with a covered legislative branch
				official shall, not later than 45 days after the date of such contact, provide
				to the Attorney General a detailed statement of such contact.
					(b)The Secretary of
				State shall not recognize as accredited a diplomatic or consular officer of a
				covered foreign principal unless such officer agrees to provide to the Attorney
				General a detailed statement of any lobbying contact with a covered legislative
				branch official not later than 45 days after the date of such contact.
					(c)The Attorney
				General shall make information relating to a lobbying contact described in
				subsections (a) and (b) available to the general public in an electronic format
				not later than 90 days after the date of receipt of the statement concerning
				such contact.
					(d)For purposes of
				this section—
						(1)the term
				covered foreign principal means—
							(A)a State Sponsor of
				Terrorism; or
							(B)the government of,
				or a political party of, a State Sponsor of Terrorism;
							(2)the term
				covered legislative branch official has the meaning given that
				term in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602);
						(3)the term
				lobbying contact means any oral or written communication
				(including an electronic communication) with regard to—
							(A)the formulation,
				modification, or adoption of Federal legislation (including legislative
				proposals);
							(B)the formulation,
				modification, or adoption of a Federal rule or regulation, an Executive order,
				or any other program, policy, or position of the United States
				Government;
							(C)the administration
				or execution of a Federal program or policy (including the negotiation, award,
				or administration of a Federal contract, grant, loan, permit, or license);
				or
							(D)the nomination or
				confirmation of a person for a position subject to confirmation by the Senate;
				and
							(4)the term
				State Sponsor of Terrorism means a country the government of which
				has been determined by the Secretary of State, for purposes of section 6(j) of
				the Export Administration Act of 1979, section 620A of the Foreign Assistance
				Act of 1961, section 40 of the Arms Export Control Act, or other provision of
				law, is a government that has repeatedly provided support for acts of
				international
				terrorism.
						.
		
